 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MORRIS MESTER,                                    No. 2:18-cv-2456-KJM-EFB P
11                       Plaintiff,
12           v.                                         SCREENING ORDER
13    DR. CHURCH, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, seeks leave to proceed in forma pauperis. ECF No. 2.

18                                Application to Proceed In Forma Pauperis

19          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

20   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

21   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

22   § 1915(b)(1) and (2).

23                                         Screening Requirements

24          The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1                                             Screening Order
 2          Plaintiff alleges he suffers from a degenerative hip condition. He complains generally that
 3   “defendants” have been deliberately indifferent to his serious medical needs by (1) failing to
 4   provide him with effective pain medications and medications without adverse side effects, and (2)
 5   delaying and/or denying plaintiff bilateral hip surgery, as recommended by more than one
 6   orthopedic surgeon. The named defendants include Church, Martel, Malakkla, Adams, Krpali,
 7   Dredler, and Agarwal.
 8          This action appears may be duplicative of a previous civil action by plaintiff. See Cato v.
 9   United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (A complaint that “merely repeats pending
10   or previously litigated claims” may be dismissed as frivolous under the authority of 28 U.S.C.
11   § 1915). In the complaint, plaintiff states that he “filed this action before” in a case designated
12   Mester v. Malakkla, No. 17-cv-1781-AC (E.D. Cal.). In previous case, plaintiff proceeds on
13   deliberate indifference claims against defendants Paik, Nguyen and Lwin for allegedly
14   prescribing him medication to which he is allergic and/or has adverse reactions. See Mester v.
15   Malakkla, No. 17-cv-1781-AC (E.D. Cal.), ECF No. 19 at 10. Although plaintiff does not name
16   Paik, Nguyen or Lwin as defendants in this action, he assert a similar claim regarding the adverse
17   effects of medications. In any amended complaint, plaintiff should make clear that he has
18   intended to commence a new action as opposed to amending his complaint to add defendants in
19   the previous action.
20          Moreover, the allegations in the complaint are insufficiently detailed to state a cognizable
21   claim. Plaintiff’s allegations lack sufficient detail to establish deliberate indifference. He claims
22   that “defendants” denied him proper medication/surgery, but does not specify what each
23   defendant did or did not do in this regard. There are also no allegations as to the rationale behind
24   any of the defendants’ decisions. Deliberate indifference requires a showing that the defendant,
25   acting with a state of mind more blameworthy than negligence, denied, delayed, or interfered with
26   the treatment of plaintiff's serious medical needs. Farmer v. Brennan, 511 U.S. 825, 835 (1994);
27   Estelle v. Gamble, 429 U.S. 97, 106 (1976). The indifference to medical needs must be
28   substantial; mere malpractice, or even gross negligence, does not constitute cruel and unusual
                                                        3
 1   punishment. Estelle, 429 U.S. at 106. Absent some indication as to what each defendant did or
 2   did not do, and the reasons each defendant gave for his or her decision, it is impossible to
 3   determine whether any of them acted with deliberate indifference or mere negligence.
 4                                              Leave to Amend
 5             Plaintiff’s complaint is dismissed with leave to amend. As noted, plaintiff must determine
 6   whether to seek leave to amend in his previous action to add defendants there in, or whether to
 7   file an amended complaint in this new action. If plaintiff chooses to file an amended complaint
 8   herein, the compliant must comply with the following:
 9             Any amended complaint must identify as a defendant only persons who personally
10   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
11   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
12   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
13   legally required to do that causes the alleged deprivation). The complaint should also describe,
14   in sufficient detail, how each defendant personally violated or participated in the violation of his
15   rights. The court will not infer the existence of allegations that have not been explicitly set forth
16   in the amended complaint.
17             The amended complaint must contain a caption including the names of all defendants.
18   Fed. R. Civ. P. 10(a).
19             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
20   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
21             Any amended complaint must be written or typed so that it so that it is complete in itself
22   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
23   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
24   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
25   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
26   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
27   1967)).
28   /////
                                                         4
 1          Finally, the court notes that any amended complaint should be as concise as possible in
 2   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
 3   procedural or factual background which has no bearing on his legal claims.
 4                                                  Conclusion
 5          Accordingly, IT IS HEREBY ORDERED that:
 6              1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 7              2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 8                  in accordance with the notice to the California Department of Corrections and
 9                  Rehabilitation filed concurrently herewith;
10              3. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
11                  of service of this order; and
12              4. Failure to comply with this order may result in dismissal of this action.
13   DATED: October 18, 2018.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
